Citation Nr: 0924155	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Propriety of a reduction from a 20 percent rating to a 10 
percent rating for status-post right knee injury, effective 
from November 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  Following an April 2007 VA examination, the RO proposed 
to reduce the rating for service-connected status-post right 
knee injury, from 20 percent to 10 percent.

2.  By a rating decision dated in August 2007, the RO 
implemented the reduction, effective November 1, 2007.

3.  A comparison of the medical evidence upon which a 20 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction did not 
reflect improvement in the Veteran's service-connected 
status-post right knee injury.


CONCLUSION OF LAW

The reduction of the 20 percent rating to a 10 percent rating 
for status-post right knee injury was not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, 
Diagnostic Code 5257 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 2007 rating action, the RO proposed a reduction of 
the rating for the Veteran's service-connected status-post 
right knee injury from 20 percent to 10 percent based on 
findings made in an April 2007 VA examination report.  The 
Veteran was notified of the RO's intent to reduce the 
assigned rating by a letter also dated in June 2007.

By that letter, the Veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i) (2007).  The Veteran did not request a hearing 
or submit additional evidence in response to the letter.

Subsequently, the RO issued an August 2007 rating decision by 
which it reduced the rating for the Veteran's status-post 
right knee injury to 10 percent.  Given the chronology of the 
process described above, the Board finds that the RO complied 
with the procedures required under 38 C.F.R. § 3.105(e) for 
reducing the Veteran's disability rating by notifying him of 
his rights and giving him an opportunity for a hearing and 
time to respond.

The Board must next address whether a reduction was 
warranted.  The Veteran contends that the reduction was not 
warranted and that the 20 percent rating should be restored.  
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's status-post right knee injury was initially 
found to be 20 percent disabling based on evidence primarily 
from a December 2004 VA examination report.  The RO evaluated 
the Veteran's disability under Diagnostic Code 5257 for 
recurrent subluxation and lateral instability.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2007).

During the December 2004 examination, the Veteran complained 
of pain and some decreased ability to participate in 
activities.  He used a brace on his right knee.  Examination 
of the right knee revealed no heat, redness, swelling, 
effusion, drainage, recurrent subluxation, locking pain, 
crepitus, or ankylosis.  The Veteran had full range of motion 
without additional limitation of motion as a result of pain 
or other factors.  X-rays were normal.  Notably, drawer test 
revealed a moderate degree of instability.  The diagnosis was 
right knee ACL (anterior cruciate ligament) tear with 
moderate laxity.  

According to a March 2005 rating decision, the RO established 
the initial 20 percent rating because of the moderate degree 
of laxity found on examination.  Although there was no 
recurrent subluxation or lateral instability shown during the 
December 2004 VA examination, it is apparent that the RO 
utilized Diagnostic Code 5257 by analogy for the disabling 
effect of the moderate ACL instability resulting from the 
Veteran's status-post right knee injury.  That is, although 
anterior instability is not contemplated in the diagnostic 
codes pertaining to evaluating knee disabilities, the RO 
determined that the symptom was akin to lateral instability.

During the April 2007 VA examination on which the RO based 
the reduction, the Veteran complained of similar symptoms in 
his right knee except that he did not feel that his right 
knee was as stable.  Range of motion continued to be normal 
and there was no additional limitation of motion as a result 
of pain or other factors.  Unlike the previous examination, 
there was a mildly positive patellar grind test with crepitus 
on full extension.  Significantly, the examiner found that 
the Veteran had anterior instability with no end point on 
anterior drawer test.  The diagnosis was right ACL 
insufficiency.  The examiner reiterated that the Veteran 
continued to have anterior instability from time to time.

The evidence contained in the April 2007 examination report 
did not reflect improvement in the Veteran's service-
connected status-post right knee injury.  A lower disability 
rating may have been warranted if it was shown that the 
instability was slight in nature, or even less severe, but 
that was not the case.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5257).  Although, the examiner did not explicitly label 
the Veteran's instability as "moderate," the examiner 
specifically noted that the Veteran continued to experience 
anterior instability in the right knee as a result of his 
disability.  Additionally, the examiner found that the 
instability had no end point when conducting the drawer test.  
These statements do not imply improvement, but rather a 
constancy of the symptom.

The Board notes that an earlier VA examination, conducted in 
January 2006, did indicate that the Veteran's anterior 
instability was slight.  However, that evidence was already 
considered in a previous claim.  Even so, that level of 
severity was not demonstrated at the April 2007 examination; 
thus, any temporary improvement that may have been evident in 
January 2006 was not sustained by April 2007.

Because a comparison of the medical evidence upon which a 20 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction did not 
reflect improvement in the Veteran's service-connected 
status-post right knee injury, the reduction effectuated in 
August 2007 was not warranted.  Thus, the restoration of the 
20 percent rating sought by the Veteran is granted.


ORDER

The reduction of the disability rating for status-post right 
knee injury was not warranted; a restoration of the 20 
percent rating from November 1, 2007, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


